Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
             Claims 4-6, 12, 26 and 27 are under consideration in this application.
             Claims 1-3 and 7-11 remain held withdrawn from consideration as being drawn to nonelected subject matter 37 CFR 1.142(b).
Election/Restrictions
Again, this application has been examined to the extent readable on the elected compound (ii), the co-crystal of kojic acid and ethyl maltol (2:I).

                                      Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the The reasons from the previous Office action are incorporated herein by reference.
Again, the instant claims are drawn to a method of treating or preventing any and all unknown neuropsychiatric disorders or the recited diseases in claim 27 and the specification at page 19 provides examples of the diseases encompassed by the instant claims  First, the instant claims appear to be 'reach through' claims.  Reach through claims, in general have a format drawn to mechanistic, receptor binding or enzymatic functionality and thereby reach through to the corresponding therapeutic method of any or all diseases, disorders or conditions, for which they lack written description and enabling disclosure in the specification thereby requiring undue experimentation for one of skill in the art to practice the invention.
The nature of the invention is drawn to the method of using a co-crystal compound for the treatment and prevention of Alzheimer’s disease, schizophrenia, pain, all panic disorders, all childhood learning disorders, etc..   There is no disclosure regarding how all these assorted types diseases are treated or prevented.  See MPEP § 2164.03 for enablement requirements in cases directed to structure-specific arts such as the pharmaceutical art.  Receptor activity is generally unpredictable and highly structure specific area.  It is inconceivable as to how the claimed compound can prevent or treat the large list of diseases embraced by the claims having diverse mechanisms.  The state of the art is indicative of the unpredictability of the therapeutic approach. 
Applicants’ arguments have been fully considered but they are not deemed to be persuasive.  Applicants merely allege that compounds will treat or prevent any of the enumerated diseases mediated by NMDAR.  The Declaration of Tsai, while interesting, is of little if any probative value, since it is merely an opinion and fails to provide any objective evidence the claimed co-crystal having the recited powdered X-ray diffraction pattern actually treats or 
Further, the instant claims include ‘conditions or disorders associated with cognitive dysfunction’ which covers diverse disorders such as Alzheimer's disease, dementia, and much more.  For example, Alzheimer's disease has traditionally been very difficult or impossible to prevent or even to treat effectively with chemotherapeutic agents.  See e.g., the Cecil Textbook of Medicine, 20th edition (1996), Vol. 2, wherein it is stated that “[t]here is no cure for Alzheimer's disease, and no drug tried so far can alter the progress of the disease.” (pg. 1994).
The toxic protein, for those diseases that involve one, also varies. In some cases it is tau, i.e. in Alzheimer's Disease and other taupathies, and some are so linked to tau only sometimes (FTD). Alzheimer's Disease also involves β-amyloid. For Parkinson's disease it is  α-synuclein.  Prion disease involves PrPSc as its toxic protein, which involves missense.  The nature of the protein deposits, when these occur, varies as well. In Alzheimer's Disease, there are extracellular plaques from β-amyloid and neurofibrillary tangles (from tau).  In Parkinson’s disease it is Lewy bodies.  And note that the disease form is not necessarily related to the protein deposits. For example, Alzheimer's Disease give progressive dementia without other prominent neurological signs..
The disease genes vary considerably as well. In Alzheimer's Disease, there is toxic gain of function with APP and loss of function of Presenilin 1 and presenilin 2. With Parkinson’s disease, there is toxic gain of function with α-synuclein, and loss of function of Parkin and UCHL1. 
As can be seen from the above, unlike in some areas of medicine, there is no representative, or “typical” neurological disorder. Some affect the mind, some affect movement, some affect both, and some effect neither.  Alzheimer's Disease is the most common Cecil Textbook of Medicine, 20th edition (1996), Vol. 2, wherein it is stated that “[t]here is no cure for Alzheimer’s disease, and no drug tried so far can alter the progress of the disease.” (pg. 1994).
The scope of instant claims include ‘a method of treating or preventing diseases such as: Alzheimer's disease, schizophrenia, pain, panic disorders, etc.,  Alzheimer's disease has traditionally been very difficult or impossible to prevent or even to treat effectively with chemotherapeutic agents.  It is known that antipsychotic medications are used to reduce the psychotic symptoms of schizophrenia.  The state of the art of such antipsychotic drugs, however, indicates that 'they do not cure or restrain the symptoms of schizophrenia or ensure that there will be no further psychotic episodes'.  The online information about the treatment options of the disease http://www.psychologyinfo.com/schizophrenia/medication-treatment.html indicates that 'it is difficult to predict which patients will benefit from treatment with antipsychotic drugs.  Different patients have different treatment responses and side effects to various antipsychotic drugs', thus, clearly indicating the unpredictability in the dosage regimen.
Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
 Again, the dosage regimen information is provided in the specification at pages 134, which indicates that the range is dependent on variety of factors which include among the others, the activity of the particular compound employed.  Moreover, the dosage information provided in the specification is generic, the same for the many disorders covered by the specification. Thus, there is no specific direction or guidance regarding a regimen or dosage effective specifically for the types of neurological and psychiatric diseases or disorders of the instant claims.
The ‘how to use’ portion of the statute has not been addressed sufficiently in the disclosure nor in the state of the art references.  This means that Applicants must teach the skilled practitioner, in this case a physician, how to treat a given patient. The physician clearly must know what diseases and what symptoms are to be treated.  The specification combined with listed state of the art references, does not establish enablement for a method of treating all types of diseases within the scope of instant claims.  Applicants have neither demonstrated nor alleged any correlation between the in vitro assays disclosed in the specification and their clinical efficacy in the entire scope of the therapeutic methods of instant claims.
Contrary to what applicants urge, it was established in the previous office action that the instant claims involve undue experimentation.  Where the utility is unusual or difficult to treat or prevent is speculative, the examiner has authority to require evidence that tests relied on are reasonably predictive of in vivo efficacy by those skilled in the art. See for example In re Ruskin 148 USPQ 221; Ex parte Jovanovics 211 USPQ 907.

2164.03 [R-2]    Relationship of Predictability of the Art and the Enablement Requirement
The amount of guidance or direction needed to enable the invention is inversely related to
the amount of knowledge in the state of the art as well as the predictability in the art. In re
Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.
In contrast, if little is known in the prior art about the nature of the invention and the art is
unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363
F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (“Nascent technology, however, must be enabled with a specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.” (citations omitted)).
The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to
extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. In particular, the court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated:

[I]n the field of chemistry generally, there may be times when the well-known
unpredictability of chemical reactions will alone be enough to create a reasonable
doubt as to the accuracy of a particular broad statement put forward as enabling
support for a claim. This will especially be the case where the statement is, on its
face, contrary to generally accepted scientific principles. Most often, additional
factors, such as the teachings in pertinent references, will be available to substantiate
any doubts that the asserted scope of objective enablement is in fact commensurate
with the scope of protection sought and to support any demands based thereon for
proof. [Footnote omitted.]

The scope of the required enablement varies inversely with the degree of predictability
involved, but even in unpredictable arts, a disclosure of every operable species is not
required. A single embodiment may provide broad enablement in cases involving
predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d
522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169
USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts
where the results are unpredictable, the disclosure of a single species usually does not
provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38
USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most
chemical reactions and physiological activity, more may be required. In re Fisher, 427
F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical
elements with chemical reactions and physiological activity). See also In re Wright, 999
F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d
488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious
from the disclosure of one species, what other species will work.

Further, applicants have neither provided nor identified in the state of the art, a single class of compounds that can treat or prevent all types of diseases or disorders.  Further, one skilled in the art of medicinal therapy recognizes that there are complex interactions between individual genetic, developmental state, sex, dietary, environmental, drug, and lifestyle factors that contribute to the carcinogenic process, making it even more challenging to have a single therapeutic agent for the treatment of diverse diseases.  Rigorously planned and executed clinical trials, incorporating measurement of appropriate biomarkers and pharmacodynamic endpoints are critical for selecting the optimal dose and schedule. A detailed understanding of the molecular mode of action, alongside the elucidation of the molecular pathology of individual diseases is required to identify disease types and individual patients that may benefit most from treatment. It is also important to construct a pharmacologic audit trail linking molecular biomarkers and pharmacokinetic and pharmacodynamic parameters to receptor response endpoints.  Therefore, it is maintained that applicants have not provided sufficient test assays or data to support the claimed therapeutic method commensurate in scope, as of the filing date of the application.
             MPEP 2107.03 states “evidence of pharmacological or other biological activity of a compound will be relevant to an asserted therapeutic use if there is a reasonable correlation between the activity in question and the asserted utility. Cross v. Iizuka, 753 F.2d 1040, 224 USPQ 739 (Fed. Cir. 1985); In re Jolles, 628 F.2d 1322, 206 USPQ 885 (CCPA 1980); Nelson v. Bowler, 626 F.2d 853, 206 USPQ 881 (CCPA 1980).” If correlation is lacking, it cannot be relied upon, Ex parte Powers, 220 USPQ 924; Rey-Bellet and Spiegelberg v. Engelhardt v. Schindler, 181 USPQ 453; Knapp v. Anderson, 177 USPQ 688. Indeed, the correlation must 
	The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and the physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
Again, the scope of the instant method claims recite not only ‘method for treating’ of the diseases but also ‘method of prophylaxis of a subject having neuropsychiatric disorders.  However, the instantly claimed ‘method for preventing’ is not adequately enabled solely based on the absence of any activity of the compounds towards any disease provided in the specification.  The claim language includes diseases that are known and those that are yet to be discovered, for which there is no enablement.  The instant compounds are disclosed to be useful in the “prevention” (or prophylaxis) of various diseases, for which applicants provide no competent evidence.  “To prevent” actually means to anticipate or counter in advance, to keep from happening etc. (as per Websters II Dictionary) and therefore it is not understood how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compounds can be administered in order to have the “prevention” effect on a disease.  The specification fails to provide any evidence that the claimed co-crystal having the recited powdered X-ray diffraction prevents any disease. 
Furthermore, ‘prevention’ of a disease is not the same as treatment of said disease. In 
	Further, claims 26 and 27 are drawn to the method of treating a list of diseases by administration of the crystalline compound keeping its crystalline properties’ administered with a pharmaceutical carrier containing conventional carriers.  The field of pharmaceutical composition of crystalline product is highly unpredictable and empirical.
unless specific and particular conditions can be described, the “form” is expected to change to the most thermodynamically stable one		
           Again, there is currently no available agent that has been shown to prevent or treat all panic and childhood learning, dementia, Alzheimer’s disease, schizophrenia, Asperger’s disorder, etc. Yet, applicants' claims are drawn to treatment and prevention of the recited diseases associated with the alleged co-crystal.
It is difficult to treat many of the disorders claimed herein.  Where the utility is unusual or difficult to treat or speculative, the examiner has authority to require evidence that tests relied on are reasonably predictive of in vivo efficacy by those skilled in the art. See for example In re Ruskin 148 USPQ 221; Ex parte Jovanovics 211 USPQ 907. Applicant has not provided any reference(s) that forms sufficient evidence that claimed uses were art-recognized based on activity relied on at the time of applicants' effective filing date. MPEP 2164.05(a).  When the best efforts have failed to achieve a goal, it is reasonable for the PTO to require evidence that such a goal has been accomplished, In re Ferens, 163 USPQ 609.  Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  Tossing out the mere germ of an idea does not constitute enabling disclosure.  The failure of skilled scientists to achieve a goal is substantial evidence that Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.
	The diagnosis of each of the disease is generally suggested by medical history and reports of endoscopy, cytology, X-ray, biopsy, etc. depending on the symptoms, signs and complications, which is essential to establish the dosage regimen for appropriate treatment.  The disclosure does not provide any guidance towards the dosage regimen required to facilitate the treatment of the claimed disorders, nor indicate competent technical references in the appropriate methods.
Pharmaceutical compositions containing mixtures of pharmaceutical active compounds is highly unpredictable.  Detailed and careful study of the dosage forms must be performed since variation in dosage form can have highly unpredictable result in dissolution, bioavailability, decomposition and other characteristics for the dosage composition (see Haleblian et al. whole article).   Although, mixture of non-inter-convertible solid forms can be assumed to make mixture of any ratio by mechanical process, description of stability of the solid forms being mixed being highly stable without transformation at the condition being mechanically mixed must be sufficiently described.
             Sekhon on page 99 states the phase transformations induced during processing/storage affects the mechanisms of conversion of crystalline drugs to co-crystals.
Again, the specification provides no enablement as to how the newly acquired “co-crystal form” can be prepared into a composition which can maintain the particular crystalline structure without the conventional recognized conversion to other forms i.e. amorphous form in liquid, emulsion etc. and used in the treatment or prevention of any neuropsychiatric disorder.  There are no working examples in the specification that show that co-crystal with the recited powdered absent of any enablement from the specification, does not automatically keeps its form in the pharmaceutical composition.   Therefore, absent of enablement in the specification, the mere listing of a general pharmaceutical carriers does not automatically keeps its form in the pharmaceutical composition.
            Also, note that as it has been delineated by evidence of the field, transformation of polymorph in pharmaceutical composition is not chemical stability of a crystalline form alone but its interaction with the materials and conditions while the composition is being made.   Processing for composition including conventional and liquid material which are well known to abolish crystallinity of a compound.   The synthesis, isolation and characterization of a crystal, thus, provided no description or enablement that how such crystallinity, stability or physical characteristic of the isolated “form” will be incorporated and stayed in a formulation.
          No where in the specification is a composition of “the particular XRD” of the claimed form is described for the treatment or prevention of any of the recited disorders.
           Applicants have failed to provide any procedure in the specification showing any measured activity of the claimed form having the specific powdered X ray diffraction pattern that correlates with the efficacy in methods of treating or preventing any disorder or disease encompassed by the instant claims.  As can be seen from the above, without limitation these purposes are intended for therapeutic methods and applicant has not provided competent evidence sufficient to enable the claimed method.  No in vitro data has been provided showing that new form having the specific X ray diffraction pattern establishes that the new form treats or prevents any of the recited diseases.

              In view of the per ponderous of evidence as delineated supra, it is evidenced that a crystalline drug does not automatically keeps its form in the pharmaceutical composition, thus absent of any enablement from the specification, enablement for the claimed composition is lacking for the treatment of any of the recited diseases or disorders.
Allowable Subject Matter
Claims 4-6 and 12 are allowed.
Conclusion
Claims 26 and 27 are not allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        
plm
April 6, 2021